Citation Nr: 1802460	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  14-09 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent prior to August 21, 2015, and in excess of 40 percent as of August 21, 2015, for bilateral hearing loss, to include on an extraschedular basis. 


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran requested a hearing before the Board on his March 2014 VA Form 9.  However, in a subsequent communication received in December 2014, he withdrew his request for a hearing.  38 C.F.R. § 20.704(e) (2017).

In a June 2016 rating decision, the Agency of Original Jurisdiction (AOJ) increased the evaluation for the Veteran's bilateral hearing loss to 40 percent effective August 21, 2015.  As the AOJ did not assign the maximum disability rating possible for the entire period on appeal, the appeal for a higher evaluation remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).  The issue has been recharacterized above.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

Although the Board regrets the delay, remand is necessary to ensure that there is a complete record on which to decide the Veteran's claim.  

The Board's review of the Veteran's VA treatment records indicates that he underwent audiometric testing in February 2015.  The results from that audiogram have not been associated with the claims file, but the VA treatment record notes that they are available for viewing in QUASAR.  The Board does not have access to this program.  As such, the claim must be remanded so the AOJ can obtain a copy of the referenced audiogram and associate it with the claims file for the Board's review.  

Additionally, a March 2013 private audiogram submitted by the Veteran has speech discrimination testing results, but does not indicate what word list was used for this testing.  As only the Maryland CNC test is considered in rating a hearing loss claim, the Veteran should be invited to submit clarification from his private audiologist as to what word list was used.

Finally, as the case is being remanded and given the often dynamic nature of hearing loss, the Board finds it is appropriate to afford the Veteran a new VA audiological examination and to obtain any updated VA treatment records, including any additional referenced audiometric testing.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file any outstanding VA treatment records.  All audiometric test results should be obtained from QUASAR, VISTA Imaging, or any other relevant system and associated with the claims file.

2.  Contact the Veteran and ask him to provide a signed release of information for any outstanding treatment records relating to his claim on appeal.  The Veteran should specifically be asked to provide a release for Cornerstone Audiology and/or to provide clarification as to which speech discrimination test was used during his March 2013 private audiogram.  If the Veteran returns a completed release of information, the AOJ should obtain these records and associate them with the claims file.  The Veteran should also be invited to submit copies of any other relevant treatment records in his possession.


3.  Thereafter, the Veteran should be scheduled for VA audiological examination in order to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims folder must be made available to the examiner for review in connection with the examination.  The examination report must reflect that such a review was conducted.  All indicated studies, including audiometric testing, should be completed.  

4.  After completing the above actions, the Veteran's claim should be readjudicated, including on an extraschedular basis.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

